DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is a CORRECTED Notice of Allowability, issued due to the inadvertent inclusion of claim 23 as allowed in Form PTOL-37.

Allowed Claims
Claims 14-15,18, 25-26 and 32 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claim 14, the sole independent claim, is directed to a method for diagnosing and treating a bacterial infection treatable with an antibiotic, using known detecting and quantifying methods, for a specific patient population, such patient in that population admitted to an emergency department who does not have a primary disease other than an infection, who is judged by a physician to display one or more listed ‘non-specific’ complaints, and who does not display any symptom or condition specific to bacterial infection set forth in a second list, determining the procalcitonin analyte level in his/her sample, and administering an antibiotic to said patient upon determining that the exceeds a specific 0.02 ng/mL predetermined threshold level, this level claimed to indicate a bacterial infection.
Claims 25, 26, and 32 raise the specific predetermined threshold level to 0.06, 0.05 and 0.1 ng/mL, respectively.
The examiner notes per the application Fig. 4 Table 1, summarizing data from a study of patients who presented to an emergency department with non-specific complaints, that specificity is below 36.5% at the 0.02 ng/mL predetermined threshold level, so at this level a relatively high percentage of false positives would be expected. This is further indicated by the overlap between non-infection and infection procalcitonin values in Fig. 1.  
No prior art of record teaches or suggests the claimed methods.   Thus, Applicant’s invention is both novel and unobvious over the prior art.
The 35 USC 112(b) or 35 USC 112/2 indefiniteness rejection is withdrawn based on claim amendment.
The three 35 USC 101 rejections are withdrawn based on claim amendments and Applicant’s arguments in the 12/21/21 Remarks, pages 6-7.
Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ryan Pool on 3/22/2022. An Interview Summary is provided.

The application has been amended as follows: 
Cancel claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658